Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claims 1-5 are allowable.

The following is an examiner’s statement of reasons for allowance: the recitation of a corner part structure of a glass run including a frame having a first part closer to a roof and a second part closer to a pillar of an automobile body with the corner part comprising a body having an outer cabin side wall, an inner cabin side wall and a run wall connecting the outer and inner walls to form a channel, a first extrusion molded part extending horizontally along a first part of the frame of the roof and a second extrusion molded part extending in an upper and lower direction along the second part of the frame closer to the pillar of the automobile body, a die molded part which connects an upper part of the second extrusion molded part with an end of the first extrusion molded part, an insert panel embedded in the die molded part having a concave shaped part of the insert panel exposed towards an exterior of the automobile and including a through hole which penetrates the insert panel in an inner to outer cabin direction, an outer garnish which connects the die molded part from the exterior of the automobile by fitting a convex shaped part of the outer garnish into the concave shaped part of the inserted, a first anchoring parted formed on the concave shaped part, a second anchoring part formed on the convex shaped part of the outer garnish, the second anchoring part being configured to engage with the first anchoring part and a lid configured to close an inner .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY E REDMAN whose telephone number is (571)272-6835. The examiner can normally be reached on M-TH from 8 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn, can be reached at telephone number 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/JERRY E REDMAN/Primary Examiner, Art Unit 3634